Citation Nr: 1706320	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-22 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert Gillikin, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD and assigned an initial disability rating of 10 percent.


FINDING OF FACT

Throughout the appeals period, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, to include as a result of regular nightmares, intrusive memories, flashbacks, increased startle reaction and hypervigilance; occupational and social impairment with reduced reliability and productivity has not been shown.


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent, and no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In February 2011, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required as this is an initial rating and the Veteran's service connection claim has been proven. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in March 2011.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the Veteran's disability picture has been consistent throughout the appeals period.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication is assigned a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) is assigned a 
30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships is assigned a 50 percent rating.  38 C.F.R. § 4.130. 

Facts and Analysis

The Veteran is service-connected for PTSD as a result of his experiences in Vietnam and seeks a higher disability rating than the 10 percent currently assigned.  The Veteran also has a diagnosis of chronic paranoid schizophrenia which has been present for many years.  The law provides that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Therefore, the key to assigning the proper rating in this case is determining which of the Veteran's symptoms are attributable to the service-connected PTSD as opposed to the non-service-connected schizophrenia.  The Veteran's attorney has specifically asserted that in this case certain symptoms have been attributed to the Veteran's schizophrenia which are actually the result of his PTSD.  Specifically, the attorney notes that PTSD is listed in the DSM as an anxiety disorder and therefore feels that the Veteran's anxiety symptoms should be considered a part of the service-connected disability picture.

The record shows VA treatment records ranging from February 2011 to August 2016.  These cover mental health treatment on a regular basis for symptoms related to his PTSD and to his schizophrenia.  The majority of the Veteran's treatment consisted largely of medication management, although at different times the Veteran attended group therapy for his PTSD symptoms.  The vast majority of these treatment records contain the same description of the Veteran's history and ongoing symptoms, often word for word.  Specifically, the providers noted his multiple year history of drinking and extensive drug use prior to 1999, and his compliance with treatment for his mental health disabilities since then.  The Veteran consistently reported auditory hallucinations since childhood, which are chronic and have not been relieved by treatment with neuroleptic medications.  The Veteran consistently reported having nightmares related to combat several times per week, as well as flashbacks and intrusive thoughts every few weeks.  The Veteran also reported an increased startle response for loud noises, sirens, and emotional numbing regularly and had difficulty in crowds, at least some of which was attributable to the paranoid aspects of his schizophrenia.   

The Veteran was provided a VA examination in March 2011 which diagnosed PTSD and linked it to his experiences in Vietnam.  The examiner noted the Veteran's long treatment history for paranoid schizophrenia and polysubstance dependence, including the Veteran's report that he began hearing voices in childhood.  VA treatment records showed a stable disability picture with consistent use of psychiatric medication for schizophrenia and PTSD symptoms, although some of the schizophrenia symptoms were not resolved with medication.  The Veteran felt that his medications helped to stabilize his moods and reduce his nightmares.  He was able to engage in activities of daily living including running errands and making trips to the grocery store, although he reported paranoia and feeling as if he was being watched or talked about by others who knew something about him during these outings.  The examiner felt that this was related to his schizophrenia.  He would go out to dinner but avoided larger crowds because his paranoid ideation was exacerbated in those situations.  

On examination, the Veteran was relaxed and not having any significant emotional distress, with a mood described as euthymic and a mildly restricted affect.  The Veteran had some delusional thinking as a result of his schizophrenia, rather than PTSD, but no impairment in thinking or communication.  He sometimes believed the police were after him and other times that people in groups were talking about him or plotting to hurt him.  Although the Veteran reported chronic ongoing auditory hallucinations, he stated that he could distinguish reality and did not obey the voices if he didn't want to do so.  The Veteran did not have any suicidal or homicidal ideation and demonstrated adequate personal hygiene and ability to perform the activities of daily living.  He had no problems with memory or concentration and did not have any obsessive compulsive behaviors or panic attacks.  The Veteran reported that he sometime had anxiety which was triggered by his paranoid delusions about the police or about people talking about and plotting against him.  He denied having any significant depression or sadness, although he sometime felt sad about not living closer to his mother or about having a normal life and regular job like his brothers did.  

The examiner described the Veteran's PTSD symptoms as having a mild impact on his life in comparison to his other mental health disabilities.  He reported frequent nightmares and daily upsetting memories of Vietnam and tended to have adverse reactions to such things as sirens, TV commercials advertising war movies, gunshot/explosion type sounds and young Asian men.  He denied having problems with excessive anger or irritability.  He had startle response and hypervigilance, which appeared to be combination of PTSD and paranoid schizophrenia.  He was maintaining a long-term relationship with a girlfriend and good family relationships and he socialized with some other individuals.  He had occasional periods of sadness due to his life situation and had some occasional anxiety related to his paranoid ideas.  His distress related to his PTSD symptoms focused on nightmares and intrusive memories of war, as well as reactivity to reminders of the war.  

In the VA Form 9 Substantive Appeal and in numerous submissions since then, the Veteran's attorney has argued that the VA examiner erred in ascribing the Veteran's anxiety symptoms to his schizophrenia instead of his PTSD.  Specifically, the attorney asserted that under the DSM IV diagnostic criteria, PTSD is an anxiety disorder and schizophrenia is an affective/mood disorder rather than an anxiety disorder.   

The Veteran did not report receiving any private mental health treatment throughout the appeals period.  Thus, the primary source of information is that of the VA treatment records and, as mentioned, the disability picture as described in those records was not only consistent but largely identical throughout the several years of treatment.  None of the VA treatment records contain any discussion of anxiety symptoms, whether related to PTSD or to schizophrenic paranoid ideation.

After considering all of the evidence of record, including that set forth above, the Board finds that the Veteran's PTSD symptoms are more nearly approximated by a 30 percent disability rating.  A 30 percent disability rating is associated with evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  Specifically, the Veteran's symptoms of frequent nightmares, daily intrusive thoughts, and regular flashbacks to Vietnam, as well as startle reaction and hypervigilance all indicate more than minimal but less than moderate interference with normal living.  While the enumerated symptoms included in the diagnostic criteria (depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss) are not discussed in the treatment record, that fact is not determinative in assigning the appropriate disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that the level of impairment produced by the symptoms must be considered and that the symptoms listed in the rating criteria for psychiatric disabilities are not exclusive and serve as examples).   Therefore, the Board feels that a 30 percent disability rating is appropriate here.

A still higher, or 50 percent disability rating, is not appropriate with respect to the Veteran's PTSD symptoms.  The Board finds that the Veteran's PTSD symptoms, when considered separately or together with his schizophrenia symptoms, are not manifested by reduced reliability and productivity.  In this regard, the Veteran maintains personal relationships of longstanding, including with his family and a girlfriend, and has interests which occupy his time.  His symptoms are stable and he attends his mental health appointments regularly, even with physical health disabilities which have worsened over time.  Additionally, the Veteran has some activities he enjoys and gets out in public to run errands.  For these reasons, the Board finds that a disability rating in excess of 30 percent for PTSD is not warranted.

The Board has considered the arguments regarding whether the Veteran's anxiety symptoms should be attributed to his PTSD rather than his schizophrenia.  The only discussion in the record of the Veteran experiencing anxiety is that in VA examination which specifically referred to his reactions to his paranoid delusions that the police were after him or that groups of people were talking about and plotting against him.  The VA examiner is a qualified mental health provider, a clinical psychologist with a PhD.  As such, he is presumed to know the diagnostic criteria of the DSM-IV and to understand that schizophrenia is not an anxiety spectrum disorder.  Based on the description of the circumstances that are associated with the Veteran's anxiety symptoms, the Board will accept the VA examiner's judgement that these are more properly attributed to his schizophrenia than to his PTSD.  In addition, the Board notes that anxiety is one of the example symptoms included in the criteria for the 30 percent disability rating assigned above.


Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the Veteran's service-connected disability of PTSD is reasonably described by the rating criteria.  The Veteran's primary symptoms are nightmares, flashbacks, and hyperstartle which result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board finds that the schedular criteria (Diagnostic Code 9411) contemplate the Veteran's symptoms and disability picture.  As such, the assigned schedular rating for the disability on appeal is adequate and referral for extraschedular consideration is not required with respect to PTSD under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to a disability rating of 30 percent, and no higher, for PTSD is granted.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


